Filing Case 1:20-cv-23736-RNS
       # 110156751               Document
                     E-Filed 07/13/2020   1-1 Entered
                                        03:40:04 PM on FLSD Docket 09/09/2020 Page 1 of 10


                                       IN THE CIRCUIT COURT OF
                                   THE ELEVENTH JUDICIAL CIRCUIT
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                       Case No.


        JORGE OCON,

                 Plaintiff

        vs.

        UPS,

                 Defendant

        _____________________________/


                                                    COMPLAINT

        1. Plaintiff, Jorge Ocon, (“Plaintiff”), brings this action against Defendant, UPS, (“Defendant”)

              alleging as follows:

                                                  JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                     PARTIES, VENUE AND JURISDICTION

        3. Plaintiff was at all relevant times hereto employed by Defendant. Plaintiff is over the age of

              18 and is otherwise sui juris.

        4. Defendant, is an employer within Miami-Dade County, which at all relevant times hereto

              violated Plaintiff’s employment rights under the Florida Civil Rights Act (FCRA) and Title

              VII of the Civil Rights Act (Title VII). Defendant is otherwise sui juris.

        5. Venue is proper in Miami Dade County because Defendant employed Plaintiff in the county,

              and because the causes of action otherwise occurred in the County.
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 2 of 10



   6. Venue is also proper in that Plaintiff and/or Defendant (“Parties”) resides in this district, in

      that a substantial part of the events or omissions giving rise to the claim occurred in this

      district and in that the Parties are subject to personal jurisdiction in this district with respect

      to this action, and/or there is no other district in which the action may otherwise be brought.

   7. All conditions precedent to the bringing of this action have occurred or been performed, i.e. a

      Charge of Discrimination was filed, Right to Sue Letter issued and lawsuit filed before the

      expiration of the Right to Sue letter.

   8. This Court has jurisdiction over this action pursuant as well as supplemental jurisdiction over

      Plaintiff’s related claims arising under federal, state and/or local laws.



                                             COUNT ONE
                                         Discrimination (FCRA)


   9. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   10. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   11. Plaintiff worked for UPS from June 6, 1990 to April 5, 2019, starting as a Preload Package

      Handler. On January 1992, after 3 years, Plaintiff started driving as a part-time Air Driver.

      On January 8, 1993, Plaintiff started working as a full-time Package Delivery Driver. In

      2014, after over 24 years, Plaintiff was promoted to the Feeder Position.

   12. Plaintiff’s protected category is his national origin, Nicaraguan.

   13. Plaintiff’s employment was terminated on April 03, 2019, for the same conduct (i.e. stopping

      to use the restroom and attempting to buy a coffee to go) that is performed regularly by

      similarly situated employees (same supervisors and job titles) outside of Plaintiff’s protected

      category, yet the other employees were not and have not been terminated.
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 3 of 10



   14. It is telling that other similarly situated employees outside Plaintiff protected category have

       been reprimanded but not terminated permanently for the same conduct.

   15. The causal link betwene Plaintiff’s protected category and simailr conduct by simiallry

       situated employees caused Defendant’s harrasment, retalation, discrmination, and/or

       termiation, and therefore Defendant took these adverse employment actions in substantial

       part because of Plaintiff’s protected category.

   16. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   17. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   18. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   19. Defendant’ actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney’s fees.

   20. Plaintiff hereby requests a jury trial.

   21. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 4 of 10



      loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.

                                            COUNT TWO
                                      Discrimination (TITLE VII)


   22. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   23. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   24. Plaintiff worked for UPS from June 6, 1990 to April 5, 2019, starting as a Preload Package

      Handler. On January 1992, after 3 years, Plaintiff started driving as a part-time Air Driver.

      On January 8, 1993, Plaintiff started working as a full-time Package Delivery Driver. In

      2014, after over 24 years, Plaintiff was promoted to the Feeder Position.

   25. Plaintiff’s protected category is his national origin, Nicaraguan.

   26. Plaintiff’s employment was terminated on April 03, 2019, for the same conduct (i.e. stopping

      to use the restroom and attempting to buy a coffee to go) that is performed regularly by

      similarly situated employees (same supervisors and job titles) outside of Plaintiff’s protected

      category, yet the other employees were not and have not been terminated.

   27. It is telling that other similarly situated employees outside Plaintiff protected category have

      been reprimanded but not terminated permanently for the same conduct.

   28. The causal link betwene Plaintiff’s protected category and simailr conduct by simiallry

      situated employees caused Defendant’s harrasment, retalation, discrmination, and/or
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 5 of 10



       termiation, and therefore Defendant took these adverse employment actions in substantial

       part because of Plaintiff’s protected category.

   29. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   30. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   31. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   32. Defendant’ actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney’s fees.

   33. Plaintiff hereby requests a jury trial.

   34. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 6 of 10



      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.


                                            COUNT THREE
                                           Retaliation (FCRA)

   35. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   36. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   37. Plaintiff worked for UPS from June 6, 1990 to April 5, 2019, starting as a Preload Package

      Handler. On January 1992, after 3 years, Plaintiff started driving as a part-time Air Driver.

      On January 8, 1993, Plaintiff started working as a full-time Package Delivery Driver. In

      2014, after over 24 years, Plaintiff was promoted to the Feeder Position.

   38. Plaintiff’s protected category is his national origin, Nicaraguan.

   39. Plaintiff’s employment was terminated on April 03, 2019, for the same conduct (i.e. stopping

      to use the restroom and attempting to buy a coffee to go) that is performed regularly by

      similarly situated employees (same supervisors and job titles) outside of Plaintiff’s protected

      category, yet the other employees were not and have not been terminated.

   40. It is telling that other similarly situated employees outside Plaintiff protected category have

      been reprimanded but not terminated permanently for the same conduct. Plaintiff complained

      about this treatment but reinstatement was denied in retaliation.

   41. The causal link betwene Plaintiff’s protected category and simailr conduct by simiallry

      situated employees caused Defendant’s harrasment, retalation, discrmination, and/or

      termiation, and therefore Defendant took these adverse employment actions in substantial

      part because of Plaintiff’s protected category.
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 7 of 10



   42. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   43. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   44. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   45. Defendant’ actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney’s fees.

   46. Plaintiff hereby requests a jury trial.

   47. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 8 of 10



                                             COUNT FOUR
                                          Retaliation (Title VII)

   48. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   49. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   50. Plaintiff worked for UPS from June 6, 1990 to April 5, 2019, starting as a Preload Package

      Handler. On January 1992, after 3 years, Plaintiff started driving as a part-time Air Driver.

      On January 8, 1993, Plaintiff started working as a full-time Package Delivery Driver. In

      2014, after over 24 years, Plaintiff was promoted to the Feeder Position.

   51. Plaintiff’s protected category is his national origin, Nicaraguan.

   52. Plaintiff’s employment was terminated on April 03, 2019, for the same conduct (i.e. stopping

      to use the restroom and attempting to buy a coffee to go) that is performed regularly by

      similarly situated employees (same supervisors and job titles) outside of Plaintiff’s protected

      category, yet the other employees were not and have not been terminated.

   53. It is telling that other similarly situated employees outside Plaintiff protected category have

      been reprimanded but not terminated permanently for the same conduct. Plaintiff complained

      about this treatment but reinstatement was denied in retaliation.

   54. The causal link betwene Plaintiff’s protected category and simailr conduct by simiallry

      situated employees caused Defendant’s harrasment, retalation, discrmination, and/or

      termiation, and therefore Defendant took these adverse employment actions in substantial

      part because of Plaintiff’s protected category.

   55. Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   56. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 9 of 10



   57. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   58. Defendant’ actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney’s fees.

   59. Plaintiff hereby requests a jury trial.

   60. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.


                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests judgment as follows:

       A. Accept jurisdiction over this matter;

       B. Award Plaintiff for past and future loss of wages and benefits, plus interest;
Case 1:20-cv-23736-RNS Document 1-1 Entered on FLSD Docket 09/09/2020 Page 10 of 10



      C. Award Plaintiff compensatory and punitive damages;

      D. Order Defendant’ to reinstate Plaintiff to a position comparable to the former position or,

          in lieu of reinstatement, award front pay (including benefits);

      E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

          action; and

      F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

          and/or which Plaintiff may be entitled to under the applicable laws.




   Dated: July 13, 2020                         Respectfully submitted,

                                                /s/Alberto Naranjo
                                                Alberto Naranjo
                                                Florida Bar No. 092923
                                                AN Law Firm, P.A.
                                                7900 Oak Lane #400
                                                Miami Lakes, FL 33016-5888
                                                United States
                                                Office: 305-942-8070
                                                Email: an@anlawfirm.com
                                                Counsel for Plaintiff
